DANIEL, Judge.
The defendant appeals an order withholding adjudication of guilt and placing him on probation for unlawful possession of cocaine. We quash the imposition of court costs which were imposed without notice and opportunity to be heard and remand for assessment of costs after proper notice and hearing. See Harriet v. State, 520 So.2d 271 (Fla.1988); Mays v. State, 519 So.2d 618 (Fla.1988); Morgan v. State, 527 So.2d 968 (Fla. 5th DCA 1988); Morris v. State, 524 So.2d 494 (Fla. 5th DCA 1988). In all other respects, the order is affirmed.
AFFIRMED in part; costs QUASHED; REMANDED for further proceedings.
DAUKSCH and COBB, JJ., concur.